Citation Nr: 0312698	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  96-10 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for an additional right inguinal hernia 
disability as a result of Department of Veterans Affairs (VA) 
medical treatment in March 1990.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran had active service from July 1943 to March 1946.

This case comes before the Board of Veteran's Appeals (Board) 
from an August 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

This case was last before the Board in March 2001, at which 
time it was remanded  to the RO for additional development.  
At this time, as the RO has failed to perform the prior 
development as requested by the Board, the Board has no 
choice but to, once again, remand the veteran's case to the 
RO for compliance with the below requested development and 
the requirements of Stegall v. West, 11 Vet. App. 268 (1998).  

As discussed in the March 2001 Board remand, the issue 
presently for appellate review is limited to the issue of 
entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for an additional right inguinal hernia 
disability as a result of VA medical treatment in March 1990.  
Specifically, the veteran's February 1994 VA form 21-526 
(Veteran's Application for Compensation or Pension) requested 
benefits secondary to a March 10, 1990 right hernia repair at 
a VA medical facility.  The Board notes that, in a VA form 
21-4138 (Statement in Support of Claim) dated January 1995, 
the veteran referred to a right inguinal hernia surgery by a 
specific VA physician performed in May 1990.  However, a 
December 1993 statement by that physician indicates that he 
had treated the veteran on March 10, 1990.  As such, the 
issue on appeal is as set forth on the title page of this 
remand.

Additionally, the Board notes that the prior March 2001 Board 
remand referred back to the RO for appropriate action the 
issue of entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for a right inguinal hernia 
disability as a result of Department of Veterans Affairs (VA) 
medical treatment prior to March 1990.  Specifically, the 
Board pointed out that the veteran's statements and personal 
hearing testimony in September 1996 may be construed as a 
claim to reopen the previously disallowed claim of 
entitlement to compensation benefits for a right inguinal 
hernia disability as a result of VA medical treatment prior 
to March 1990.  Such claim was denied in an August 1990 
rating decision, and has become final since then.  At 
present, as it does not appear that this matter has received 
further consideration from the RO since the March 2001 Board 
remand, and given the medical opinion contained in the latest 
VA examination report dated September 2002, the Board once 
again refers this matter to the RO for appropriate action.


REMAND

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002).  In substance, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.  In pertinent 
part, this law redefines the obligations of VA with respect 
to the duty to assist.  The provisions of the VCAA apply to 
all claims for VA benefits.

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments became effective on November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA, and do not provide 
any rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions are likewise satisfied.  

Pursuant to the VCAA, VA first has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate his claim for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).  Further, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
his claim, although the ultimate responsibility for 
furnishing evidence rests with the veteran.  See 38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c)).  In the 
present case, the Board finds that VA's redefined duties to 
notify and assist a claimant, as set forth in the VCAA, have 
not been fulfilled regarding the issue addressed in this 
remand.  For the below described reasons, the case is 
remanded to the RO for additional development. 

A preliminary review of the record discloses that the 
development requested by the Board's March 2001 remand has 
not been fully accomplished.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The veteran's representative acknowledges 
such deficiencies in the April 2003 Appellant's Brief.  In 
this regard, the Board finds that the RO's development does 
not comply with the March 2001 Board remand specifically 
requesting that the veteran be scheduled to undergo a VA 
examination which should include an opinion as to nature of 
the claimed disorder and as to whether there was additional 
disability resulting from the veteran's VA medical treatment 
in March 1990.  Specifically, the Board's VA examination 
request included the following paragraph:

The examiner is specifically requested 
to provide an opinion as to (1) whether 
the veteran's right inguinal hernia 
disorder includes any additional 
disability as a result of VA medical 
treatment in March 1990 and (2) whether 
any additional disability was a 
"necessary consequence" of the medical 
treatment. "Necessary consequences" are 
those that are certain to result from 
or were intended to result from the 
treatment administered. A complete 
rationale for the opinions given should 
be provided.

March 2001 Board remand at 6.

The Board acknowledges that the veteran underwent a VA 
examination in September 2002, and that the examiner provided 
useful information regarding the veteran's VA treatment prior 
to March 1990.  However, the questions posed in the above 
paragraph, as specifically and solely relating to the March 
1990 VA surgery, were not answered in the September 2002 VA 
examination report.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth in 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)).  The claims files 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant, 
as set forth in the VCAA.

2.  The RO should make arrangements for 
the same VA examiner who examined the 
veteran in September 2002 to issue an 
addendum to the prior examination report.  
If this examiner is not available, the RO 
should make arrangements for the issuance 
of such addendum to be performed by an 
different medical specialist, who must 
review the veteran's claims files and 
this remand prior to issuing the 
requested addendum, as well as must note 
in the addendum that such review was 
performed.  Specifically, the examiner is 
requested to provide an opinion as to the 
effects that the March 1990 surgery alone 
had on the veteran's right inguinal 
hernia disorder.  The examiner must 
render an opinion as to (1) whether it is 
at least as likely as not that the 
veteran's right inguinal hernia disorder 
includes any additional disability which 
is actually the result of the VA medical 
treatment/surgery in March 1990.  The 
examiner is to specifically describe any 
identified additional disability(ies) 
deemed to be the actual result of the 
March 1990 surgery/treatment (and not 
merely coincidental).  Additionally, the 
examiner must render an opinion as to (2) 
whether it is at least as likely as not 
that any additional disability was a 
"necessary consequence" of the medical 
treatment in March 1990. "Necessary 
consequences" are those that are certain 
to result from or were intended to result 
from the treatment administered.  

Furthermore, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not that any 
identified additional disability 
secondary to the March 1990 VA treatment 
(3) is related to any in-service or post-
service incidents or symptoms, (4) is the 
continuance or natural progress of the 
disease/injuries for which the March 1990 
VA treatment was authorized, (5) and/or 
is related to the veteran's own willful 
misconduct, or (6) to the veteran's 
active service.  It is requested that the 
VA examiner reconcile any contradictory 
evidence.  The examiner must include the 
complete rationale for all opinions and 
conclusions reached in a written report.

3.  Thereafter, the RO must review the 
claims folders and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
addendum to the examination report dated 
September 2002 to ensure that it meets 
the requirements specified above, 
particularly given that this case is 
being remanded to the RO for failure to 
comply with the March 2001 Board remand 
request, per Stegall v. West, 11 Vet. 
App. 268 (1998).   If the addendum to the 
September 2002 examination report is 
deficient in any manner or fails to 
include adequate responses to the 
specific clinical findings/opinions 
requested, it must be returned to the 
examiner for corrective action.  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law.  See Stegall, supra.

4.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking entitlement to disability 
compensation under the provisions of 38 
U.S.C.A. § 1151 for an additional right 
inguinal hernia disability as a result of 
VA medical treatment in March 1990.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2002) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



